FILED
                              NOT FOR PUBLICATION                           DEC 9 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


AGUS WIDADA,                                     No. 12-71162

               Petitioner,                       Agency No. A095-634-567

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Agus Widada, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the BIA’s denial of a motion to reopen. Najmabadi v. Holder,

597 F.3d 983, 986 (9th Cir. 2010). We deny the petition for review.

      The BIA did not abuse its discretion in denying Widada’s motion to reopen

as untimely because the motion was filed nearly four years after the BIA’s final

administrative order, see 8 C.F.R. § 1003.2(c)(2), and Widada failed to establish a

prima facie case for relief, see Najmabadi, 597 F.3d at 986; Halim v. Holder, 590

F.3d 971, 978 (9th Cir. 2009) (“[E]ven where an applicant has shown membership

in a disfavored group, he or she must still present some evidence of individualized

risk.”). We reject Widada’s contention that the BIA rejected evidence “out of

hand,” or that the BIA otherwise abused its discretion in denying his motion.

      PETITION FOR REVIEW DENIED.




                                          2                                     12-71162